Exhibit 10.2
REVOLVING CREDIT NOTE




$23,500,000.00
January 14, 2010         





FOR VALUE RECEIVED and intending to be legally bound, the undersigned, Lakeland
Industries, Inc., a Delaware corporation ("Borrower"), promises to pay, in
lawful money of the United States of America, to the order of TD Bank, N.A.
("Lender"), at the address set forth in Section 9.8 of the Loan Agreement, the
maximum aggregate principal sum of Twenty Three Million Five Hundred Thousand
and 00/100 ($23,500,000.00) Dollars or such lesser sum which represents the
principal balance outstanding under the Revolving Credit established pursuant to
the provisions of that certain Loan and Security Agreement dated of even date
herewith, between Borrower and Lender (as it may be supplemented, restated,
superseded, amended or replaced from time to time, "Loan Agreement").  The
outstanding principal balance hereunder shall be payable in accordance with the
terms of the Loan Agreement.  The actual amount due and owing from time to time
hereunder shall be evidenced by Lender's records of receipts and disbursements
with respect to the Revolving Credit, which shall, in the absence of manifest
error, be conclusive evidence of the amount.  All capitalized terms used herein
without further definition shall have the respective meanings ascribed thereto
in the Loan Agreement.


Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement.  Interest shall be calculated on the basis of year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.


This Revolving Credit Note is that certain Revolving Credit Note referred to in
the Loan Agreement.


If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Revolving Credit Note along with all accrued
and unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement.  The obligations
evidenced by this Revolving Credit Note are secured by the Collateral.


This Revolving Credit Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.


Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Revolving Credit Note.


This Revolving Credit Note shall be governed by and construed in accordance with
the substantive laws of the State of New York.  The provisions of this Revolving
Credit Note are to be deemed severable and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions of this
Revolving Credit Note which shall continue in full force and effect.  No
modification hereof shall be binding or enforceable against Lender unless
approved in writing by Lender.


BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.



         
LAKELAND INDUSTRIES, INC.
                   
By:
/s/ Christopher J. Ryan
   
Name:
Christopher J. Ryan
   
Title:
Chief Executive Officer and President







 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 